Title: To James Madison from Richard Rush, 12 August 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington August 12. 1815.
                    
                    As the last Edinburgh review may not yet have fallen into your hands, I do myself the pleasure to send it to you. It belongs to Mr Serurier, who I am sure will be gratified when he hears the use I have put it to. There are some pieces in it which it may afford you a momentary relaxation to cast your eye over. The article upon France has not lost all its interest by the intervening events, and still unsettled state, of that distracted and unhappy country.
                    
                    These events serve to throw new uncertainties round all our foreign relations. It seems the attempt to form the commercial treaty originated with Lord Castlereagh. At Paris he stated to Mr Bayard that it was not the wish of England to have such a treaty with us. In London, however, after the war had broken out, he intimated an altered opinion, which led to the commencement of the work. May not the late events, if they end in peace, bring the British cabinet to their first ground again? But I need not touch upon these matters as you have doubtless been fully informed of them all. Mr Crawford still waits for his baggage, which was expected, I believe, yesterday. On its arrival he anticipates the satisfaction of visiting Montpelier.
                    Mrs Madison will derive some consolation for the great disappointment she must have experienced in not seeing Mr Tod, in hearing that he is well, and in the circumstances of continued advantage and gratification under which he remains a little longer in Europe. I must ask the favor of my best compliments to her, and of offering to yourself the usual assurances of my very cordial respect.
                    
                        Richard Rush.
                    
                